Citation Nr: 0413551	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1978 and from June 1984 to January 1993, including 
service in Vietnam from November 1968 to November 1969 and 
from October 1970 to October 1971.  He also served in the 
Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision, the RO determined 
that new and material evidence had been submitted to reopen a 
claim of service connection for PTSD.  In that decision, the 
RO then denied the appellant's claim of entitlement to 
service connection for PTSD on the merits.

Even though in the December 2000 rating decision, RO denied 
the claim for service connection on the merits, previously, 
the veteran had not appealed a December 1998 rating decision 
with respect to the claim, and that rating decision therefore 
was final.  Regardless of the determination reached by the RO 
in December 2000, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Therefore, the Board has characterized the issue accordingly.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; the appellant was provided notice of the decision and 
of his appellate rights, but he did not file a notice of 
disagreement.
 
2.  Evidence added to the record since the December 1998 
rating decision that denied the appellant's claim of service 
connection for PTSD, was not previously submitted to VA 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.




CONCLUSIONS OF LAW

1.  The RO's unappealed December 1998 decision, which denied 
the veteran's claim of service connection for PTSD, is final 
with respect to that claim.  38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).
 
2.  Evidence received since the December 1998 rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Also, because this decision effects a grant-
reopening of the claim-of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



II.  Application to Reopen Claim Based on New and Material 
Evidence

In a December 1998 rating decision, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for PTSD, on the basis that there was no 
confirmed diagnosis of PTSD, and the evidence available was 
inadequate to establish that a stressful experience occurred.  
The record shows that the veteran was notified of that 
decision and of his appellate rights.  

The evidence of record at the time of the December 1998 
rating decision consisted of service personnel and medical 
records. 
 
The veteran did not perfect an appeal with respect to the 
December 1998 rating decision, which therefore became final.  
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
June 2000 to reopen a claim for service connection for PTSD.  
As defined by the regulation in effect at that time, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.  

The evidence of record shows that at the time of the December 
1998 rating decision, there was no medical evidence of a 
diagnosis of PTSD.  Further, there was no evidence of a 
stressor associated with the veteran's PTSD.  

The evidence associated with the claims folder since the 
December 1998 rating decision includes service personnel 
records, VA medical records including statements, a private 
medical statement dated in November 1999, two statements from 
the veteran describing inservice stressors, a letter from the 
Director of the Center for Unit Records and Research, and a 
Notice of Award from the Social Security Administration.

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted.  Further, the newly submitted records are not 
cumulative of evidence available prior to the December 1998 
rating decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to whether there is a 
diagnosis of PTSD, which is associated with stressors 
experienced in service.  In particular, several medical 
records contain a psychiatric diagnosis including PTSD.  Some 
of these records also provide evidence pertaining to the 
etiology of that disorder, and thereby address the issue of 
nexus.

VA medical records show that the veteran was hospitalized in 
May 1998 for evaluation of his symptoms.  At that time, it 
was felt that, given the veteran's recent stressors and 
difficulty adjusting to civilian life in the several years 
following retirement, his diagnosis was best assessed as 
major depressive disorder.

An August 1999 VA Mental Impairment Questionnaire contains a 
diagnosis of major depression/PTSD.

In a November 1999 statement, J. Scott Andrews, M.D., 
reported on a psychiatric examination that month.  In that 
statement, he related the veteran's psychiatric history, 
indicating that the veteran began having psychologic 
complaints in May 1997.  He noted that the veteran began 
having auditory hallucinations and deteriorated from that 
point and then began to have flashbacks from some of his 
Vietnam experiences.  Dr. Andrews noted that the veteran was 
hospitalized at the Decatur VA Hospital in May 1997 for ten 
to twelve days and had remained at home since then.  The 
statement indicates that after the current examination the 
diagnosis was PTSD, chronic, with delayed onset, treated, 
stable.

Several statements by VA staff psychologists and a VA staff 
psychiatrist in 2000 show that the veteran has been treated 
for PTSD and major depression.  These statements note a long 
history of significant symptoms, and note that the veteran 
suffered from PTSD, chronic, severe.  

This evidence bears directly and substantially upon the 
specific matters under consideration, since previously at the 
time of the December 1998 rating decision, there was no 
diagnosis of PTSD.  Further, these records contain relevant 
evidence which addresses the etiology of that psychiatric 
disorder.

By itself alone, or in connection with the evidence 
previously assembled, the evidence since the final decision 
in December 1998 is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims 
for service connection for PTSD.

In the December 1998 rating decision, the RO denied service 
connection for PTSD on the basis that there was no diagnosis 
of PTSD.  The new evidence provided since December 1998 
includes medical records as discussed above, which provide 
direct and significant evidence pertaining to the issue of 
whether there is a current PTSD, as well as to nexus.  

In sum, there is evidence not previously submitted which 
bears directly and substantially upon the specific matters 
under consideration.  That evidence is not cumulative or 
redundant of evidence available in December 1998, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Moreover, 
even though the new evidence may not eventually convince VA 
to alter its rating decision, the new evidence provides a 
more complete picture of the circumstances surrounding the 
origin of the claimed disability.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  Having so determined, the veteran's 
claim of service connection for PTSD is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for PTSD; the 
appeal is granted to that extent.


REMAND

The veteran is seeking service connection for PTSD.  The RO 
has denied this claim on the basis of the absence of any 
verifiable in-service stressor to support a current diagnosis 
of PTSD.  The Board has reviewed the claims file, and 
determined that prior to adjudicating the veteran's claim on 
the merits, additional development is necessary.

In September 2000, the RO notified that veteran that 
additional specified information was needed in order for VA 
to verify events the veteran felt led to the onset of his 
PTSD.  In April 2001, the RO received from the veteran a form 
indicating information pertaining to his claimed inservice 
stressors while in Vietnam.  In that form, the veteran stated 
that he experienced mortar and rocket attacks, and death on a 
daily basis.  He noted that there had been continuous fire 
attacks.  He stated that he had been in Vietnam at Bien Hoa 
and Long Bien (Binh?).  He listed his company as HQ Co 1st 
Sig BDE.  The veteran indicated that he had been in Vietnam 
from November 1968 to November 1969, and from July 1970 to 
July 1971.  He indicated that a stressor occurred in November 
1969, and that he witnessed a soldier kill himself by 
shooting himself in the head.  He also witnessed several 
soldiers being killed while in Vietnam.

In August 2002, the RO requested the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
veteran's alleged stressful events in connection with his 
claim for PTSD.  Review of that letter reveals that the RO 
did not list any stressors for verification, but did enclose 
copies of the veteran's service history from the personnel 
file, DD Form 214, and the veteran's report of stressful 
events.  

In a June 2003 letter, the director of USASCRUR responded to 
the RO's request and indicated that there was insufficient 
stressor information on which to base a search to verify any 
claimed stressors.  Later in June 2003, the RO wrote the 
veteran and requested the veteran to complete an enclosed 
form providing more specific information, which was 
specified, regarding the claimed stressors.  In July 2003, 
the veteran complied by providing the requested form in which 
he described alleged stressors.  He stated that while in 
Vietnam in 1968 and 1969, his unit received rocket or mortar 
attacks, and on one occasion his building was hit.  He also 
pulled guard duty on the perimeter.

Review of the claims file indicates that the veteran has 
asserted that his alleged stressors occurred during his first 
tour of duty in Vietnam from November 21, 1968 to November 8, 
1969.  The veteran's record of assignments shows that during 
that time, his principal duty was unit supply specialist, and 
he was assigned to HHC 1st Sig Bde USARPAC - Vietnam.  

The information above could provide a more specific detailed 
statement of stressors on which to request verification by 
USASCRUR.  

It also appears that there are medical records relevant to 
this claim that have not yet been associated with the claims 
file.  The veteran has submitted a copy of a Social Security 
Administration notice of award dated in July 2000, which 
indicated an award based on disability.  On remand, the RO 
should obtain any medical records associated with that award 
which are not of record.  

In sum, the clinical record establishes that during treatment 
the veteran has been diagnosed with PTSD.  The veteran's 
service records do not directly reflect that the veteran 
experienced combat while in Vietnam.  However, as there is a 
PTSD diagnosis, the RO should attempt through USASCRUR to 
verify any claimed but unverified stressor, as indicated in 
the Order below.  After obtaining any additional medical 
records from sources identified above, an examination should 
be conducted to confirm the diagnosis of PTSD.  If a 
diagnosis of PTSD is made during the examination, an opinion 
should be obtained as to whether there is a link between that 
diagnosis and any verified stressor(s).  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain and associate 
with the claims file the medical records 
upon which the Social Security 
Administration based its decision to 
award disability benefits to the veteran. 
If the search for the mentioned records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

3.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for his 
PTSD, covering the period since service.

4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service.  That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

Inform the USASCRUR that service records 
show that the veteran served in Vietnam 
from November 21, 1968 to November 8, 
1969, and from October 1970 to October 
1971; his principal duty while in Vietnam 
was unit supply specialist.  While in 
Vietnam he served with HHC (headquarters 
and headquarters company), 1st Signal 
Brigade, USARPAC.  The veteran stated he 
served in Bien Hoa and Long Bien (Binh?), 
Vietnam.

The USASCRUR should be requested to 
provide any corroborative information 
pertaining to any claimed stressor 
episode in service, to include the 
following claimed stressors, which may 
include some overlapping episodes:

In addition to his MOS duties, the 
veteran's duties reportedly included 
perimeter guard duties.  In November 
1969, he reportedly witnessed a soldier 
kill himself by shooting himself in the 
head.  The veteran also reports he 
witnessed several soldiers being killed.  
In 1968 and 1969, he relates, his unit 
was involved in continuous fire attacks, 
and received rocket or mortar attacks, 
and on one occasion his building was hit.  

4.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

5.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only 
the stressor(s) which has been verified 
by the RO or by the Board may be used as 
a basis for a diagnosis of PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current PTSD 
symptomatology and one or more of the 
verified inservice stressors.  

If a psychiatric disorder other than PTSD 
is diagnosed, and based upon an 
assessment of the entire record,  the 
examiner should provide an opinion as to 
whether it is as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
disease or injury in service.

A complete rational of any opinion 
expressed should be included in the 
examination report. 

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include if 
appropriate, consideration of 38 U.S.C.A. 
§ 1154(b) (West 2002).

8.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



